CONFESSION OF ERROR

PER CURIAM.
As the defendant properly concedes, a below guidelines departure sentence that lacks contemporaneous written reasons for departure must be remanded for resentencing within the guidelines. Jones v. State, 639 So.2d 28, 29 (Fla.1994); Pope v. State, 561 So.2d 554 (Fla.1990). On remand, however, the trial court must give the defendant the opportunity to withdraw his plea. State v. Gordon, 645 So.2d 140 (Fla. 3d DCA 1994), review denied, 652 So.2d 816 (Fla.1995); State v. Grononger, 615 So.2d 869 (Fla. 4th DCA 1993).
Reversed and remanded with directions.